[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-13560                  ELEVENTH CIRCUIT
                                                              MAY 1, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK

                        Agency Nos. A97-959-370,
                              A98-858-818


EDNER SMITH,
BERTHA BRUTUS SMITH,
NELLY BERLEY SMITH,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 1, 2009)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      Edner Smith, his wife, Bertha Brutus Smith, and their daughter, Nelly Berley

Smith (collectively, “Petitioners”), through counsel, seek review of the decision

from the Board of Immigration Review (“BIA”), affirming the Order of the

Immigration Judge (“IJ”), finding them removable and denying their applications

for asylum, withholding of removal, and relief under the United Nations

Convention on Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”).

      First, the Petitioners argue that the BIA adopted the IJ’s reasoning, and thus,

we should review the IJ’s decision. When the BIA issues a decision, we review

only that decision, except to the extent that the BIA expressly adopts the IJ’s

decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “Insofar as

the [BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well.” Id.

      Here, because the BIA relied upon the reasons identified in the IJ’s order, we

review both decisions. Because the BIA did not expressly adopt the IJ’s order,

however, we review only the reasons for denial given in the BIA’s order. As such,

we will not consider the Petitioners’ contention that the IJ erred by finding that he

did not suffer past persecution and did not have a well-founded fear of future

persecution. Rather, we will only review the BIA’s adverse credibility finding and

its denial of relief under the CAT.

      Second, the Petitioners argue that it is more likely than not that they will be
                                           2
tortured upon return to Haiti and that the IJ’s adverse credibility finding was not

supported by substantial evidence because any inconsistencies between Mr.

Smith’s testimony, the asylum application, and Mrs. Smith’s asylum application

were minor, as the husband offered specific, plausible, and detailed testimony.

      We review the BIA’s and IJ’s factual determinations under the substantial

evidence test, and we will affirm if those decisions are “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Mejia v.

U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir. 2007) (citation omitted). Under

the substantial evidence test, we can reverse a finding of fact by the BIA “only

when the record compels a reversal; the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal of the administrative

findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

Like any finding of fact, a credibility determination may not be overturned unless

the record compels it. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.

2005) (quotation marks and citation omitted).

      If credible, an alien’s testimony alone may be sufficient to sustain his burden

of proof in establishing his eligibility for relief from removal. Id. “Conversely, an

adverse credibility determination alone may be sufficient to support the denial of

an asylum application.” Id; see also Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231

(11th Cir. 2006) (per curiam) (“An IJ’s denial of asylum relief . . . can be supported
                                           3
solely by an adverse credibility determination, especially if the alien fails to

produce corroborating evidence.”). “If the IJ explicitly determines that the alien

lacks credibility, the IJ must offer specific, cogent reasons for the finding.” Chen,

463 F.3d at 1231. “The burden then shifts to the alien to show that the IJ’s

credibility decision was not supported by ‘specific, cogent reasons’ or was not

based on substantial evidence.” Id.

      Pursuant to 8 U.S.C. § 1158(b)(1)(B)(iii), as amended by the REAL ID Act

of 2005, Pub. L. No. 109-13, 119 Stat. 302, § 101(a) (2005), the IJ may find an

alien incredible based on the “totality of the circumstances” and may deny a claim

based on inconsistencies, inaccuracies, and falsehoods contained in the evidence,

without regard to whether they go to the “heart” of the claim. “Indications of

reliable testimony include consistency on direct examination, consistency with the

written application, and the absence of embellishments.” Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1255 (11th Cir. 2006) (per curiam).

      Upon review of the record and the parties’ briefs, we discern no reversible

error. The record does not compel overturning the IJ’s and BIA’s credibility

determinations because they were supported by the totality of the circumstances,

including (1) Mr. Smith’s failure to file for asylum until he was detained for having

a fraudulent stamp in his passport notwithstanding the fact that he knew of the

asylum process before that time; (2) inconsistencies between Mr. Smith’s asylum
                                            4
application and his testimony;1 and (3) the Petitioners failure to provide any

documentation corroborating their claims. For example, the Petitioners failed to

include documentation regarding Mr. Smith’s work in Haiti or Mr. Smith’s need

for medical attention following the incident in July 2001 when Lavalas party

supporters allegedly attacked him, which forms the basis of their application. See

Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (“The weaker an

applicant’s testimony . . . the greater the need for corroborative evidence.”).

Because the Petitioners have failed to meet their burden of showing that the

adverse credibility determination was not supported by substantial evidence, that

determination is sufficient to sustain the denial of asylum, withholding of removal,

and CAT relief.

       PETITION DENIED.




       1
         For example, Mr. Smith’s asylum application and his testimony contained different
dates with regard to when he worked at the Presbyterian and Baptist Missions and when he lived
at his Thomassin 25 address.
                                               5